UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2008 Item 1. Schedule of Investments. Tortoise Gas and Oil Corporation Schedule of Investments (Unaudited) August 31, 2008 Shares Fair Value Limited Partnerships and Limited Liability Companies - 128.8% (1) Oil and Gas Production - 116.3% (1) BreitBurn Energy Partners L.P. 909,240 $ 15,093,384 EV Energy Partners, L.P. 261,900 6,835,590 Encore Energy Partners LP 311,200 7,671,080 Legacy Reserves, LP 922,107 18,525,130 Linn Energy, LLC 658,517 14,243,723 NRPC Properties, LLC (2) (3) 250,000 5,000,000 Pioneer Southwest Energy Partners L.P. 274,800 5,136,012 Quest Energy Partners, L.P. 252,832 2,884,813 75,389,732 Midstream Energy Infrastructure - 12.5% (1) Quest Midstream Partners, L.P. (2) (3) 465,000 8,137,500 Total Limited Partnerships and Limited Liability Companies (Cost $93,955,772) 83,527,232 Short-Term Investment - 0.8% (1) Investment Company - 0.8% (1) First American Government Obligations Fund - Class Y, 1.87% (4) Cost ($488,101) 488,101 488,101 Total Investments (Cost $94,443,873) - 129.6% (1) 84,015,333 Liabilities in Excess of Cash and Other Assets - (29.6%) (19,172,460 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 64,842,873 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $13,137,500 which represents 20.3% of net assets applicable to common stockholders. (3) Private company. (4) Rate indicated is the current yield as of August 31, 2008. Various inputs are used in determining the value of the Company’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2008. These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2008 (Level 1) (Level 2) (Level 3) Investments $84,015,333 $70,877,833 $- $13,137,500 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Investments For the three months ended February 29, 2008 May 31, 2008 August 31, 2008 Fair Value beginning balance $8,602,500 $8,137,500 $12,905,000 Total unrealized gains (losses) included in net increase (decrease) in net assets applicable to common stockholders (360,173) (135,176) 480,222 Net purchases, issuances and settlements - 5,000,000 - Return of capital adjustments impacting cost basis of security (104,827) (97,324) (247,722) Transfers in (out) of Level 3 - - - Fair value ending balance $8,137,500 $12,905,000 $13,137,500 Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors. The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at August 31, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets NRPC Properties, LLC Common Units 250,000 03/18/08 5,000,000 20.00 7.7 Quest Midstream Partners, L.P. Common Units 465,000 10/30/07 9,300,000 17.50 12.6 $ 14,300,000 20.3% As of August 31, 2008, the aggregate cost of securities for federal income tax purposes was $93,020,310. At August 31, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $2,071,539, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $11,076,516 and the net unrealized depreciation was $9,004,977. Item 2. Controls and Procedures. (a) The registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Gas and Oil Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Gas and Oil Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Tortoise Gas and Oil Corporation Date: October 27, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
